[Cite as Elking v. Elking, 2017-Ohio-1292.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      ROSS COUNTY


Donald S. Elking,                               :        Case No. 16CA3550

       Plaintiff-Appellee,                      :

v.                                              :        DECISION AND
                                                         JUDGMENT ENTRY
Barbara J. Elking,                              :

     Defendant-Appellant.          :
____________________________________________________________________
                            APPEARANCES:

Aaron M. McHenry, Chillicothe, Ohio for Appellant.

Deborah Douglas Barrington, Chillicothe, Ohio, for Appellee.
______________________________________________________________________
Tyack, J.

        {¶1}     Barbara J. Elking is appealing from certain provisions in her decree of

divorce. She assigns two errors for our consideration:

        I. THE TRIAL COURT FAILED TO IDENTIFY THE PARTIES' DEBT AS
        MARITAL OR SEPARATE BEFORE DIVIDING IT.
        II. THE TRIAL COURT FAILED TO PROPERLY ALLOCATE APPELLEE'S
        MILITARY PENSION.
        {¶2}     Barbara Elking and Donald Elking were married in December 2006.

Divorce proceedings were initiated in 2014. No children were born of the marriage.

Apparently both wanted a divorce. The only points of disagreement involved property

division and allocation of debt.

        {¶3}     The second assignment of error attacks the allocation of Donald Elking's

military pension. The divorce decree states:

        By agreement of the parties, the parties shall equally divide Plaintiff's
        military pension and Defendant's Public Employee's [sic] Retirement
Ross App. No. 16CA3550                                                                       2


       System acquired during the marriage. The court will reserve jurisdiction to
       modify the provision.
       {¶4}   This agreement, as sanctioned by the trial court judge in the decree of

divorce, means that the decree of divorce is not a final appealable order. Civ.R. 75(F).

An important issue is not resolved and we, as an appellate court, cannot know when the

issue will be resolved.

       {¶5}   Since there is no final appealable order, we have no jurisdiction to address

the merits of the assignments of error. Therefore, this appeal must be and is dismissed.

       {¶6}   The clerk shall serve a copy of this order on all counsel of record and

unrepresented parties at their last known addresses by ordinary mail.

                                                                    APPEAL DISMISSED.

* Luper Schuster, J. & Brunner, J.: Concur.

                                          FOR THE COURT



                                          _____________________________________
                                          George G. Tyack *
                                          Judge




* George G. Tyack, Elizabeth Luper Schuster, and Jennifer L. Brunner, Judges of the
Tenth Appellate District, are sitting by assignment of the Supreme Court of Ohio in the
Fourth Appellate District.